DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Publication No. 2020/0353864, hereafter referred to as Niewiadomski ‘864.  Niewiadomski ‘864 discloses a method to utilize an animation feature of a vehicle lighting member 26 (para. numbers 41 and 44), comprising: receiving, by a controller 40 sensor data indicative of a vehicle condition (detecting secure or unsecure trailer hitch connection via detection system 20); determining, by the controller 40, a vehicle condition type from the sensor data (para. numbers 37, 39, 44 and 454) ; generating, by the controller 40, a control signal to control the animation feature of the vehicle lighting member 26 based on the vehicle condition type (para. #’s 37, 39 and 44-45 and figures 4and 7-8); and controlling, by the controller 40, the animation feature of the vehicle lighting member 26 to visually illustrate the vehicle condition type (para. #’s 37, 39 and 44-45 and figures 4 and 7).
Regarding claim 2, the method of claim 1, wherein the sensor data indicative of the vehicle condition includes one or more of data regarding a parking status 216 (para. # 48, fig. 9), a trailer hitch attachment (para. #’s 37, 39 and 44-45), a trailer hitch connection (para. #’s 37, 39 and 44-45), a lift gate status, and a vehicle loading condition.
	Regarding claim 3, the method of claim 1, wherein the vehicle condition type includes one or more of a mated trailer hitch connection (para. #’s 37, 39 and 44-45, figures 6-7), a tongue load, and a vehicle load.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Publication No. 2019/0143879, hereafter referred to as Krishnan ‘879.  Krishnan ‘879 discloses a method to utilize an animation feature of a vehicle lighting member 22 (para. numbers 46-51, figures 2 and 5), comprising: receiving, by a controller 28 sensor data indicative of a vehicle condition (detecting load of a vehicle via sensors 44, para. #’s 50-51); determining, by the controller 28, a vehicle condition type from the sensor data (para. numbers 45-51); generating, by the controller 28, a control signal to control the animation feature of the vehicle lighting member 22 based on the vehicle condition type (para. #’s 45-51 and figure 5); and controlling, by the controller 28 the animation feature of the vehicle lighting member 22 to visually illustrate the vehicle condition type (luminance of lighting member 22 is increased based on proportion of the load, and lighting sections 32, 34, 36 and 38 are individually illuminated based on proportion of the load, see para. #’s 46-51 and figure 5).
Regarding claim 2, the method of claim 1, wherein the sensor data indicative of the vehicle condition includes one or more of data regarding a parking status (para. #  54, fig. 5), a trailer hitch attachment, a trailer hitch connection, a lift gate status, and a vehicle loading condition (para. #’s 45-51).
	Regarding claim 3, the method of claim 1, wherein the vehicle condition type includes one or more of a mated trailer hitch connection, a tongue load, and a vehicle load (para. #’s 45-51).
Regarding claim 4, the method of claim 1, wherein the vehicle lighting member 22 includes a plurality of individual lighting elements (plural individually controlled lights and plural light sections 32, 34, 36 and 38, see para. #’s 47-49 and figures 2 and 5) and the control signal generated by the controller 28 to control the animation feature of the vehicle lighting member 22 includes an instruction to the individual lighting elements to increase an intensity of illumination to illustrate the vehicle condition type (para. #’s 46-51).
Regarding claim 5, the method of claim 1, wherein the vehicle condition type is a vehicle load (para. numbers 46-51), the vehicle lighting member includes a plurality of individual lighting elements (para. #’s 47-49), and the control signal generated by the controller 28 to control the animation feature of the vehicle lighting member 22 includes an instruction to the individual lighting elements to increase an intensity of an illumination of the individual lighting elements in proportion to the vehicle load (para. #’s 46-51).
Regarding claim 6, the method of claim 5, wherein the plurality of individual lighting elements includes a first lighting element and a second lighting element (para. #’s 46-49), and wherein the intensity of the illumination of the first lighting element is greater than the intensity of the illumination of the second lighting element (brightness of each light is adjusted for each lighting section, para. #’s 46-51.
Regarding claim 7, the method of claim 1, wherein the vehicle condition type is a vehicle load (para. #’s 46-51), the vehicle lighting member includes a plurality of individual lighting elements (para. #’s 47-49), and the control signal generated by the controller to control the animation feature of the vehicle lighting member 22 includes an instruction to the individual lighting elements to sequentially swipe an illumination of the individual lighting elements upwards proportional to the vehicle load (para. # 48, each section 32, 34, 36, 38 illuminates upwardly based on proportion of the load).
Regarding claim 8, the method of claim 1 further comprising determining when a parking status indicates a parked condition (para. # 54, fig. 5) and when true, controlling the animation feature of the vehicle lighting member 22 to visually illustrate the vehicle condition type (para. #’s 46-51 and fig. 5).
Regarding claim 9, Krishnan ‘879 discloses an automotive vehicle 10, comprising: a vehicle lighting member 22 including a plurality of individual lighting elements (para. #’s 47-49); a vehicle sensor 44 configured to generate data regarding a vehicle condition (para. #’s 50-51); a controller 28 coupled to the vehicle lighting member 22 and the vehicle sensor 44, the controller 28 configured to: receive sensor data from the vehicle sensor indicative of the vehicle condition (para. #’s 50-51); determine a vehicle condition type from the sensor data (para. #’s 50-51); generate a control signal to control an animation feature of the vehicle lighting member 22 based on the vehicle condition type (para. #’s 46-51, fig. 5); and control the animation feature of the vehicle lighting member to visually illustrate the vehicle condition type (luminance of lighting member 22 is increased based on proportion of the load, and lighting sections 32, 34, 36 and 38 are individually illuminated based on proportion of the load, see para. #’s 46-51 and figure 5).

Regarding claim 10, the automotive vehicle of claim 9, wherein the sensor data indicative of the vehicle condition includes one or more of data regarding a parking status (para. 54), a trailer hitch attachment, a trailer hitch connection, a lift gate status, and a vehicle loading condition (para. #’s 46-51.
Regarding claim 11, the automotive vehicle of claim 9, wherein the vehicle condition type includes one or more of a trailer hitch connection, a tongue load, and a vehicle load (para. #’s 46-51).
Regarding claim 12, the automotive vehicle of claim 9, wherein the control signal generated by the controller 28 to control the animation feature of the vehicle lighting member 22 includes an instruction to the individual lighting elements to increase an intensity of illumination to illustrate the vehicle condition type (para. #;’s 46-48).
Regarding claim 13, the automotive vehicle of claim 9, wherein the vehicle condition type is a vehicle load (para. #’s 46-51) and the control signal generated by the controller 28 to control the animation feature of the vehicle lighting member 22 includes an instruction to the individual lighting elements to increase an intensity of illumination in proportion to the vehicle load (para. numbers 46-48).
Regarding claim 14, the automotive vehicle of claim 9, wherein the vehicle condition type is a vehicle load (para. #’s 46-51) and the control signal generated by the controller 28 to control the animation feature of the vehicle lighting member 22 includes an instruction to the individual lighting elements to sequentially swipe an illumination of the individual lighting elements upwards proportional to the vehicle load (para. # 48, each section 32, 34, 36, 38 illuminates upwardly based on proportion of the load).
Regarding claim 15, Krishnan ‘879 discloses a system (figures 1-5) for controlling a vehicle 10, comprising: a vehicle lighting member 22 including a plurality of individual lighting elements (para. #’s 46-48); a vehicle sensor 44 configured to generate data regarding a vehicle condition (para. #’s 50-51); a controller 28 coupled to the vehicle lighting member 22 and the vehicle sensor 44, the controller 28 configured to: receive sensor data from the vehicle sensor indicative of the vehicle condition (para. #’s 50-51); determine a vehicle condition type from the sensor data (para. #’s 50-51); generate a control signal to control an animation feature of the vehicle lighting member based on the vehicle condition type (para. #’s 46-51); and control the animation feature of the vehicle lighting member to visually illustrate the vehicle condition type (luminance of lighting member 22 is increased based on proportion of the load, and lighting sections 32, 34, 36 and 38 are individually illuminated based on proportion of the load, see para. #’s 46-51 and figure 5).
Regarding claim 16, the system of claim 15, wherein the sensor data indicative of the vehicle condition includes one or more of data regarding a parking status (para. # 54), a trailer hitch attachment, a trailer hitch connection, a lift gate status, and a vehicle loading condition (para. #’s 46-51), and wherein the vehicle condition type includes one or more of a trailer hitch connection, a tongue load, and a vehicle load (para. #’s 46-51).
	Regarding claim 17, the system of claim 15, wherein the control signal generated by the controller 28 to control the animation feature of the vehicle lighting member 22 includes an instruction to the individual lighting elements to increase an intensity of illumination to illustrate the vehicle condition type (para. #’s 46-51).
Regarding claim 18, the system of claim 15, wherein the vehicle condition type is a vehicle load (para. #’s 46-51) and the control signal generated by the controller 22 to control the animation feature of the vehicle lighting member 22 includes an instruction to the individual lighting elements to increase an intensity of illumination in proportion to the vehicle load (para. #’s 46-48).
Regarding claim 19, the system of claim 15, wherein the vehicle condition type is a vehicle load (para. #’s 46-51) and the control signal generated by the controller 28 to control the animation feature of the vehicle lighting member 22 includes an instruction to the individual lighting elements (para. #’s 46-51) to sequentially swipe an illumination of the individual lighting elements upwards proportional to the vehicle load (para. # 48, each section 32, 34, 36, 38 illuminates upwardly based on proportion of the load).
Regarding claim 20, the system of claim 15, wherein the controller 22 is further configured to determine when a parking status (para. # 54) indicates a parked condition and when true, control the animation feature of the vehicle lighting member 22 to visually illustrate the vehicle condition type (para’s 46-51 and 54 and figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875